Case 7:16-cr-00057-MFU-JCH Document 277 Filed 01/04/21 Page 1 of 1 Pageid#: 1874




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

  UNITED STATES OF AMERICA                      )
                                                )     Criminal No. 7:16-cr-00057
  v.                                            )
                                                )
  CHRISTOPHER ALLEN HAYTH,                      )     By: Michael F. Urbanski
      Defendant.                                )     Chief United States District Judge

                                             ORDER

         As set forth in the accompanying memorandum opinion, Christopher Allen Hayth’s

  motions for compassionate release, ECF Nos. 236 and 247, are DENIED. The clerk is

  directed to provide notice of this order to all counsel of record.

         It is so ORDERED.

                                                      Entered: December 31, 2020
                                                                        Michael F. Urbanski
                                                                        Chief U.S. District Judge
                                                                        2020.12.31 15:35:43
                                                                        -05'00'
                                                      Michael F. Urbanski
                                                      Chief United States District Judge
